     Case 2:19-cv-04389-DGC-CDB Document 39 Filed 11/06/19 Page 1 of 1



 1
 2
 3
 4
 5                     IN THE UNITED STATES DISTRICT COURT
 6                            FOR THE DISTRICT OF ARIZONA
 7
 8    Librado Rodriguez,                           No. CV 19-04389 PHX DGC (CDB)
 9                         Plaintiff,              ORDER
10    v.
11    Kevin Spoljarick, Rick Chairez,
12                         Defendants.
13
14         Before the Court is Plaintiff’s motion to amend or correct his Complaint. (ECF
15   No. 38). Attached to Plaintiff’s motion is a proposed amended complaint, however the
16   proposed amended complaint is not in conformance with Rule 15.1(a) of the Local Rules
17   of Civil Procedure, which provides:
18         (a) Amendment by Motion. A party who moves for leave to amend a pleading
19         must attach a copy of the proposed amended pleading as an exhibit to the
           motion, which must indicate in what respect it differs from the pleading
20         which it amends, by bracketing or striking through the text to be deleted and
21         underlining the text to be added. . . .

22         Accordingly,
23         IT IS ORDERED that Plaintiff shall have until December 6, 2019, to lodge a
24   proposed amended complaint which is in compliance with Local Rule 15.1(a).
25         Dated this 6th day of November, 2019.
26
27
28
